ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	In the applicant’s application filed on 02/06/2020, the Specification, the Abstract, the claims and the Drawings were received. The IDS received on 02/06/2020 has been considered. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowed Claims
5.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, the examiner has determined that pending claims 1-11 are condition for allowance. 

Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 6, and 11 are allowable over the prior art of record. The remaining claims are dependent of claim 1 or claim 6, therefore, are allowed.

Regarding claim 1, the claim claims a method comprising: obtaining input data comprising visual data and sensory data associated with a food item enclosed in a networked framework, wherein the visual data and sensory data are time-series data and comprises characteristics indicative of freshness of the food item at a plurality of lifecycle stages; obtaining a food freshness vector using the input data and one or more machine learning (ML) models, wherein obtaining the food freshness vector comprises: generating, by a pre-trained convolution neural network (CNN) model, a first vector embedding of the food item at a time-instance using the visual data, the pre-trained CNN model trained as a generic food item classifier using a plurality of images comprising the visual data of a plurality of food items for a plurality of time-instances associated with the plurality of lifecycle stages; concatenating the first vector embedding and a second vector embedding to obtain a concatenated vector embedding at the time-instance, wherein the second vector embedding obtained from the sensory data of the input data; obtaining, by fine-tuning the pre-trained CNN model along with the training of a Recurrent Neural Network (RNN), a third vector embedding associated with the food item at the time instance using the concatenated vector embedding, wherein the third vector embedding indicative of a lifecycle stage of the food item at the time instance, wherein the RNN is trained using the time series data of the visual data and the sensory data of the food item aging over a period of time, and comparing, using vector similarity measure, a food freshness vector of the food item at the lifecycle stage from amongst the plurality of lifecycle stages with a digital signature of the food item, wherein the food freshness vector of the food item obtained by feeding the visual input of the food item to the fine-tuned CNN model, and wherein the digital signature of the food item is a digitized vector representation of the food item, indicative of freshness of the food item at a target lifecycle stage.

After further reviewing the claim and the applicant’s specification and performing an updated search of applicable prior art, the most pertinent prior arts are Hajmeer et al (“Computational neural networks for predictive microbiology II. Application to microbial growth”, 1997) and Annese et al (“On-line Shelf-Life Prediction in Perishable Goods
Chain Through the Integration of WSN Technology with a 1st Order Kinetic Model”, 2015). Annese et al is cited by applicant' in IDS. However, neither each of them alone nor in combination discloses the combination of these above features recited in the claim. No prior art in record teaches the combination of these above features in the same field of endeavor or for solving the same problem as claimed invention. Thus, claim 1 is placed in condition for allowance.

Regarding claims 6, and 11, each of them essentially incorporates the features of claim 1 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hajmeer et al, “Computational neural networks for predictive microbiology II. Application to microbial growth”, 1997, discloses computational neural networks are applied herein on experimental data pertaining to the anaerobic growth of Shigellu, flexneri. Results have indicated that predictions by neural networks offer better agreement with experimental data as compared to predictions obtained via corresponding regression equations.
	Overcash et al, US 20210311011 A1, discloses a method for scoring an aspect of a sample of a food may include obtaining spectroscopic data indicating spectroscopic characteristics of the sample; identifying the food; identifying analytes associated with the aspect of the sample based on the identity of the food, and, for each of the identified analytes, obtaining a measurement model configured to estimate an amount of the analyte present in specimens of the food based on spectroscopic characteristics of the specimens, and using the measurement model to determine an amount of the analyte in the sample based on the spectroscopic data.
	STORK, US 20200253415 A1, discloses a monitoring system for a food preparation system comprises a sensor unit having at least one sensor to determine current sensor data of food being loaded or unloaded to or from a food processing chamber of the food preparation system; a processing unit  to determine current feature data from current sensor data; a classification unit to determine characteristic data of food being present within the food processing chamber from the current feature data; and a control unit to control at least on actuator adapted to inform or alert an user or to set processing parameters of the food preparation system based on the determined characteristic data of food being present within the food processing chamber.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/13/2022